            Case 1:21-cv-00013-LAG-TQL Document 19 Filed 09/21/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                      MACON DIVISION

EDWARD TYRONE RIDLEY,                                *

                       Petitioner,                   *
v.                                                       Case No. 1:21-cv-00013-LAG-TQL
                                                     *
WARDEN ANTOINE CALDWELL ,
                                                     *
                  Respondent.
___________________________________                  *

                                              JUDGMENT

          Pursuant to this Court’s Order dated September 17, 2021, having accepted the recommendation

of the United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this

action.

          This 21st day of September, 2021.

                                              David W. Bunt, Clerk


                                              s/ Heather Willis, Deputy Clerk
